Citation Nr: 1426101	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for cephalgia.
 
2.  Entitlement to service connection for a gastrointestinal disability, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for irritable bowel syndrome (IBS), diverticulosis and diarrhea.

3.  Entitlement to service connection for respiratory infections, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for pulmonary hypertension and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral conjunctivitis.
 
5.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for chronic fatigue syndrome (CFS) and fibromyalgia.
 
6.  Entitlement to service connection for muscle and joint pain, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for degenerative disc disease, degenerative arthritis, and gouty arthritis of various joints to include the hips, knees, cervical spine, lumbar spine and shoulders.
 
7.  Entitlement to service connection for a gastroesophageal disorder, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for gastroesophageal reflux disease (GERD).
 
8.  Entitlement to service connection for neurological symptoms, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had many years of service in the Army National Guard, as well as active service in the Army from April 1956 to April 1959, and from September 1990 to May 1991, including service in the Southwest Asia Theater of Operations during Operation Desert Storm from November 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded this case in June 2013 for additional development.  Following conducting a portion of the Board's remand directives, the RO issued a supplemental statement of the case in January 2014, at which time the issues were listed in an expanded format, which included eighteen individual issues.  The Board has recharacterized the issues to more accurately reflect the matters under appeal.

The record before the Board consists of an electronic file known as Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

Inasmuch as the Board sincerely regrets the additional delay, a remand is needed with respect to the Veteran's claims as there has yet to be substantial compliance with the Board's June 2013 remand directives and the record before the Board is not sufficient at this time to render a decision.

The June 2013 remand ordered the RO or Appeals Management Center (AMC) to undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the Veteran's claims.  No such development occurred.  In fact, a complete review of electronic records reveals that they do not include any VA outpatient treatment records, despite many having been referred to in the post-remand VA examination reports.  The October 2013 VA examiner explicitly reported review of the VA treatment records and referred to several pertinent records in the report.  These referenced records reportedly show treatment for GERD in 2009 and 2010; a diagnosis of diverticulosis in December 2000; a colonoscopy in 2012; a diagnosis of cephalgia in October 2013; a May 2012 CT scan of the chest; a July 2013 chest X-ray study; a diagnosis of degenerative disc disease of the lumbar spine in June 2010; and a diagnosis of degenerative arthritis of the lumbar spine in 2003.  None of these records, or any VA treatment records for that matter, are available for the Board's review.  Moreover, at the time of the October 2013 VA respiratory examination, the Veteran reported treatment at James Haley Hospital in Tampa, Florida, in 2009 or 2010 for pneumonia and reported private prescription of inhalers for respiratory illness.  The RO did not attempt to assist the Veteran in obtaining these or any other relevant private treatment records.

For these reasons, the Board finds that the RO failed to substantially comply with the June 2013 remand directives.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the case for compliance. 

The Board observes that the Veteran lives in Florida for part of the year and in Michigan for another part of the year.  On remand, any outstanding medical records should be obtained, to include all relevant VA outpatient treatment records since the Veteran's separation from service, to include VA treatment facilities in both Florida and Michigan, as well as all relevant private treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Once the record is complete, the RO or AMC must review the record, as well as the October 2013 VA examination reports to confirm that they are compliant with the June 2013 Board remand.


Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of any of the disabilities at issue since the Veteran's separation from service, including, but not limited to, records from VA healthcare facilities in Florida and Michigan.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete, the RO or the AMC should also undertake any other development it determines to be warranted, to include an assessment as to whether addendum opinions are warranted for any of the VA examinations conducted in order to substantially comply with the Board's June 2013 remand.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



